SUPPLEMENTAL ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clinton Wimbish on 05/24/2022.
The application has been amended as follows:
2. (Canceled)

6. (Currently amended) The lighting fixture of claim [[4]] 1 wherein the curved reflective surface is textured.

7. (Currently amended) The lighting fixture of claim [[2]] 1 further comprising a planar lens covering the plurality of LED light emitters and mounted inside of the reflector.

8. (Currently amended) The lighting fixture of claim [[2]] 1 wherein the reflector is partially reflective.
Allowable Subject Matter
Claims 1, 3, 6-13, 15-20 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a light fixture with a heatsink that has a mount area, fins, and apertures for passage of air through the heat sink between the fins, the light fixture further including a plurality of LEDs, a driver box radially offset from the heat sink, a reflector curved mounted below the heat sink the receive light from the LEDs, the curved surface directs the passage of air through the apertures, and the mount area covering the mount area completely fills a central aperture of the heat sink as specifically called for the claimed combinations.
The closest prior art, Chung et al. (US 2014/0192537 Hereinafter Chung) teaches several limitations and their specifics as rejected in the office action on 01/19/2022.
However Chung fails to disclose the curved reflective surface directs the passage of air through the apertures, and the mount area or lens covering the mount area completely fills a central aperture of the heat sink as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Chung reference in the manner required by the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875